Per Curiam
Opinion
Stanwix Parking, Inc. has appealed the order of Judge Marion Finklehor of the Court of Common Pleas of Allegheny County which sustained the City of Pittsburgh’s preliminary objections and dismissed Stanwix’s complaint attacldng Pittsburgh’s twenty percent parking tax, imposed upon consideration received for transactions at nonresidential parking facilities.
After comprehensively reviewing the record and the parties’ briefs on appeal, we affirm.
Per Curiam Order
Now, July 27, 1982, the order of the Court of Common Pleas of Allegheny County dated December 11, 1980 is affirmed.